EXHIBIT 10.1




SHARE REPURCHASE AGREEMENT
THIS SHARE REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of this 10th day of March, 2017 (the “Effective Date”), by and between Warburg
Pincus Private Equity VIII, L.P., a Delaware limited partnership (the “Seller”),
and Bridgepoint Education, Inc., a Delaware corporation (the “Purchaser”).
RECITALS
WHEREAS, the Seller desires to sell to Purchaser, and Purchaser desires to
purchase from Seller, shares of common stock, $0.01 par value, of the Purchaser
(“Common Shares”) on the terms and conditions set forth in this Agreement (the
“Repurchase Transaction”).
WHEREAS, after due consideration, the Strategic Planning Committee of the Board
of Directors of the Purchaser (the “Committee”), which consists solely of
independent directors of the Board of Directors of the Purchaser (the “Board”),
has reviewed and approved the Repurchase Transaction, and has reported such
approval to the Board.
NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
ARTICLE I
SALE AND PURCHASE


Section 1.1    Purchase. Subject to the terms and conditions of this Agreement,
on the Effective Date the Seller shall sell, assign, transfer, convey and
deliver to the Purchaser, and the Purchaser shall purchase, acquire and accept
from the Seller, 18,072,289 Common Shares (the “Shares”). The purchase price for
the Shares shall be $8.30 per share, resulting in a total purchase price of
$149,999,998.70 (the “Purchase Price”). The Seller fully understands that the
Purchase Price of the Shares may be less than the current trading price of the
Shares on the New York Stock Exchange and believes that, due to the size of the
Seller’s holdings, any attempt to dispose of all of the Shares on the public
market at one time would most likely drive the price per share of the Common
Shares, and result in an aggregate price that is less than the Purchase Price.


Section 1.2    Delivery of Shares; Payment. On the Effective Date, (i) the
Purchaser shall pay the Purchase Price by wire transfer of immediately available
funds to an account designated by the Seller and (ii) the Seller shall execute
and deliver the instruction letter attached hereto as Exhibit A.


ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE SELLER


The Seller hereby makes the following representations and warranties to the
Purchaser, each of which is true and correct on the Effective Date and shall
survive the Effective Date.
Section 2.1    Existence and Power.


(a)     The Seller has been duly formed and is existing as a limited partnership
in good standing under the laws of the state of its formation and has the power,
authority and capacity to execute


1

--------------------------------------------------------------------------------

EXHIBIT 10.1


and deliver this Agreement, to perform the Seller’s obligations hereunder, and
to consummate the transactions contemplated hereby.


(b)     The execution and delivery of this Agreement by the Seller and the
consummation by the Seller of the transactions contemplated hereby (i) do not
require the consent, approval, authorization, order, registration or
qualification of, or (except for filings pursuant to Section 16 or
Regulation 13D under the Securities Exchange Act of 1934 (the “Exchange Act”))
filing by the Seller with, any governmental authority or regulatory authority,
including any stock exchange or self-regulatory organization, or court, or body
or arbitrator having jurisdiction over the Seller; and (ii) except as would not
have an adverse effect on the ability of the Seller to consummate the
transactions contemplated by this Agreement, do not and will not constitute or
result in a breach, violation or default, or cause the acceleration or
termination of any obligation or right of the Seller or any other party thereto,
under (A) any note, bond, mortgage, deed, indenture, lien, instrument, contract,
agreement, lease or license, whether written or oral, express or implied, to
which the Seller is a party, (B) the Seller’s organizational documents or (C)
any statute, law, ordinance, decree, order, injunction, rule, directive,
judgment or regulation of any court, administrative or regulatory body,
including any stock exchange or self-regulatory organization, governmental
authority, arbitrator, mediator or similar body.


Section 2.2.    Valid and Enforceable Agreement; Authorization. This Agreement
has been duly executed and delivered by the Seller and, assuming the due
execution and delivery of this Agreement by the Purchaser, constitutes a legal,
valid and binding obligation of the Seller, enforceable against the Seller in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and other similar
laws of general application affecting enforcement of creditors’ rights generally
and general principles of equity. The Seller has duly taken all necessary
limited partnership action to authorize the execution, delivery and performance
of this Agreement and the transactions contemplated hereby.


Section 2.3    Title to Shares. The Seller has good and valid title to the
Shares free and clear of any lien, encumbrance, pledge, charge, security
interest, mortgage, title retention agreement, option, equity or other adverse
claim (except for restrictions pursuant to applicable federal and state
securities laws), and has not, in whole or in part, (a) assigned, transferred,
hypothecated, pledged or otherwise disposed of the Shares or its ownership
rights in such Shares or (b) given any person or entity any transfer order,
power of attorney or other authority of any nature whatsoever with respect to
such Shares.


Section 2.4    Status of the Seller. The Seller is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D under the Securities Act of
1933, as amended, which enables the Seller to properly evaluate the risks and
merits of its participation in the Repurchase Transaction. The Seller has
determined, based on its own independent review (without reliance upon the
Purchaser or any of its officers or directors) and such professional advice as
it deems appropriate that its consideration of the sale of the Shares to the
Purchaser in


2

--------------------------------------------------------------------------------

EXHIBIT 10.1


the Repurchase Transaction and the Purchase Price (i) is fully consistent with
its financial needs, objectives and condition, (ii) is the product of
arm’s-length negotiations between the Purchaser and the Seller, (iii) complies
and is fully consistent with all investment and divestiture policies, guidelines
and other restrictions applicable to the Seller.


Section 2.5    Information. The Seller has (i) reviewed the Purchaser’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2016, filed with the
Securities and Exchange Commission (the “SEC”) on March 7, 2017 and the
Purchaser’s Current Reports on Form 8-K filed with the SEC after December 31,
2016, and the other filings made by the Purchaser with the SEC, information and
reports furnished by the Purchaser, other publicly available information
regarding the Purchaser, and such other information that it and its advisers
deem necessary and sufficient to make its decision to enter into this Agreement,
(ii) had the opportunity to ask questions of and receive answers from the
Purchaser directly about such matters as the Seller deems appropriate in order
for it to properly evaluate the Repurchase Transaction and (iii) conducted and
completed its own independent due diligence with respect to the Repurchase
Transaction.


The Purchaser has informed Seller that the Purchaser may possess material
non-public information (“MNPI”) regarding the most recently completed full
fiscal year and certain other matters. To the extent such MNPI exists, when it
is eventually available and disclosed publicly, such MNPI may cause the market
price of the Purchaser’s common stock to increase or decrease substantially. The
Seller understands, based on its experience, the disadvantage to which the
Seller is subject due to the potential disparity of information between the
Purchaser and the Seller (and if the Seller was in possession of some or all of
any such MNPI, the Seller might not sell the Shares to the Purchaser). The
Seller acknowledges that it is deemed to have the knowledge of the Purchaser’s
business and affairs held by the directors of the Purchaser appointed by the
Seller pursuant to that certain Nominating Agreement dated February 17, 2009 by
and between the Purchaser and the Seller. Based on such information and
investigation as the Seller has deemed appropriate and without reliance upon any
MNPI that the Purchaser may have, the Seller has independently made its own
analysis and decision to enter into the Repurchase Transaction. The Seller is
relying exclusively on its own sources of information, investment analysis and
due diligence (including such professional advice as it deems appropriate) with
respect to the Repurchase Transaction, the Shares and the business, condition
(financial and otherwise), management, operations, properties and prospects of
the Purchaser, including but not limited to all business, legal, regulatory,
accounting, credit and tax matters.


Section 2.6    Purchaser’s Reliance. The Seller acknowledges and agrees that the
Purchaser is relying on the Seller’s representations, warranties and agreements
herein in proceeding with the Repurchase Transaction. Without such
representations, warranties and agreements, the Purchaser would not engage in
the Repurchase Transaction.


ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


The Purchaser hereby makes the following representations and warranties to the
Seller, each of which is true and correct on the Effective Date and shall
survive the Effective Date.


3

--------------------------------------------------------------------------------

EXHIBIT 10.1




Section 3.1    Existence and Power.


(a)    The Purchaser is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and has the power,
authority and capacity to execute and deliver this Agreement, to perform the
Purchaser’s obligations hereunder, and to consummate the transactions
contemplated hereby.


(b)    The execution and delivery of this Agreement by the Purchaser and the
consummation by the Purchaser of the transactions contemplated hereby (i) do not
require, except as have been obtained prior to the Effective Date, the consent,
approval, authorization, order, registration or qualification of, or (except for
filings pursuant to the Exchange Act or filings required by the New York Stock
Exchange) filing by the Purchaser with, any governmental or regulatory
authority, including any stock exchange or self-regulatory organization, or
court, or body or arbitrator having jurisdiction over the Purchaser or any of
its subsidiaries; and (ii) except as would not have a material adverse effect on
the ability of the Purchaser to consummate the transactions contemplated by this
Agreement, do not and will not constitute or result in a breach, violation or
default, or cause the acceleration or termination of any obligation or right of
the Purchaser, any of the Purchaser’s subsidiaries or any other party thereto,
under (A) any note, bond, mortgage, deed, indenture, lien, instrument, contract,
agreement, lease or license, whether written or oral, express or implied, to
which the Purchaser or any of its subsidiaries is a party, (B) the Purchaser’s
or any of its subsidiaries’ organizational documents or (C) any statute, law,
ordinance, decree, order, injunction, rule, directive, judgment or regulation of
any court, administrative or regulatory body, including any stock exchange or
self-regulatory organization, governmental authority, arbitrator, mediator or
similar body.


Section 3.2     Valid and Enforceable Agreement; Authorization. This Agreement
has been duly executed and delivered by the Purchaser and, assuming the due
execution and delivery of this Agreement by the Seller, constitutes a legal,
valid and binding obligation of the Purchaser, enforceable against the Purchaser
in accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and other similar
laws of general application affecting enforcement of creditors’ rights generally
and general principles of equity. This Agreement and the purchase of the Shares
contemplated hereby have been approved by the unanimous approval of the
Committee, each member of which is disinterested with respect to this Agreement
and the transactions contemplated hereby. Such approval shall comply with Rule
16b-3 of the Exchange Act. The Purchaser has duly taken all necessary corporate
action to authorize the execution, delivery and performance of this Agreement
and the transactions contemplated hereby.


Section 3.3    Sufficient Funds. The Purchaser has, as of the Effective Date,
access to legally available funds sufficient to consummate the transactions
contemplated by this Agreement. The transactions contemplated hereby will not
cause any “impairment” to the capital of the Purchaser, and the Repurchase
Transaction will be in compliance with Section 160 of the Delaware General
Corporation Law.


Section 3.4    Sophistication of the Purchaser. The Purchaser acknowledges and
agrees that, except as set forth in this Agreement, the Seller is not making any
express or implied warranties in connection with the Repurchase Transaction. The
Purchaser has such knowledge


4

--------------------------------------------------------------------------------

EXHIBIT 10.1


and experience in financial and business matters and in making investment
decisions of this type that it is capable of evaluating the merits and risks of
making its investment decision regarding the Repurchase Transaction and of
making an informed investment decision. The Purchaser and/or the Purchaser’s
advisor(s) have had a reasonable opportunity to ask questions of and receive
answers from a person or persons acting on behalf of the Seller concerning the
Shares and the Seller and all such questions have been answered to the
Purchaser’s full satisfaction. The Purchaser is not relying on the Seller with
respect to the tax and other economic considerations of the Repurchase
Transaction, and the Purchaser has relied on the advice of, or has consulted
with, the Purchaser’s own advisors.


Section 3.5    Litigation. There are no pending actions, suits or proceedings
against or affecting the Purchaser or any of its subsidiaries that, if
determined adversely, would reasonably be expected to delay or interfere with
the consummation of the transactions contemplated hereby, and no such actions,
suits or proceedings are, to the knowledge of the Purchaser, threatened.


ARTICLE IV
MISCELLANEOUS PROVISIONS


Section 4.1    Release.


(a) In consideration of the agreements and undertakings of the Purchaser,
effective upon the Effective Date, the Seller, on behalf of itself, its
predecessors, successors, direct and indirect parent companies, affiliates and
assigns, and its past, present and future officers, directors, stockholders,
interest holders, principals, attorneys, agents, employees, managers,
representatives, assigns and successors in interest, and all persons acting by,
through, under or in concert with them, and each of them (each such party, in
such capacity, a “Seller Releasor”), hereby release and discharge the Purchaser,
together with its predecessors, successors, direct and indirect subsidiary
companies, affiliates and assigns and its and their past, present and future
officers, directors, stockholders, interest holders, principals, attorneys,
agents, employees, managers, representatives, assigns and successors in
interest, and all persons acting by, through, under or in concert with them, and
each of them (each such party, in such capacity, a “Purchaser Releasee”), from
all known and unknown charges, complaints, claims (including, without
limitation, any derivative or class action claims), grievances, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts, penalties, fees, wages,
expenses (including attorneys' fees and costs actually incurred) and punitive
damages, of any nature whatsoever, known or unknown, which either such Seller
Releasor has, or may have had, against any Purchaser Releasee, whether or not
apparent or yet to be discovered, or which may hereafter develop, related to or
arising from any actions or omissions of a Purchaser Releasee prior to the
Effective Date and relating primarily to the Repurchase Transaction, including
the Purchaser’s use or non-disclosure of any MNPI in connection with the
Repurchase Transaction; provided, that the foregoing release shall not apply to
any surviving obligations under this Agreement. Each Seller Releasor further
agrees that, following the Effective Date, it shall not initiate or participate
in any lawsuit or other legal proceeding (including but not limited to any
derivative claim or suit or any class action), or to instigate, encourage or
assist any third party (including but not limited to forming a “group” with any
such third party) or to enter into any discussions or agreements with any third
party with


5

--------------------------------------------------------------------------------

EXHIBIT 10.1


respect to any lawsuit or other legal proceeding (including any derivative claim
or suit or any class action), related to or arising from any actions or
omissions of a Purchaser Releasee prior to the Effective Date and relating
primarily to the Repurchase Transaction, including the Purchaser’s use or
non-disclosure of any MNPI in connection with the Repurchase Transaction;
provided, that the foregoing covenant shall not apply to any surviving
obligations under this Agreement.
(b) Notwithstanding any of the provisions of Section 4.2(a), nothing in this
Agreement shall in any way limit or affect indemnification claims any director
of the Company (including any director serving at the request of the Seller) may
have under the Company’s organizational documents or pursuant to any agreement
with the Company, whether or not relating to the Repurchase Transaction.
Section 4.3    Notice. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or mailed first class mail
(postage prepaid) with return receipt requested or sent by reputable overnight
courier service (charges prepaid) to the address and to the attention of the
person set forth in this Agreement. Notices will be deemed to have been given
hereunder when delivered personally, three business days after deposit in the
U.S. mail postage prepaid with return receipt requested and two business days
after deposit postage prepaid with a reputable overnight courier service for
delivery on the next business day.


If to the Purchaser, to:


Bridgepoint Education, Inc.
13500 Evening Creek Drive North
San Diego, CA 92128
Attn: Chief Executive Officer


with a copy to:


Duane Morris LLP
30 South 17th Street
Philadelphia, PA 19103
Attn: Richard A. Silfen


and


Wilson Sonsini Goodrich & Rosati
12235 El Camino Real
Suite 200
San Diego, CA 92130
Attn: Martin J. Waters


if to the Seller, to:


Warburg Pincus, LLC
450 Lexington Avenue
New York, NY 10017
Attn: Robert B. Knauss


6

--------------------------------------------------------------------------------

EXHIBIT 10.1




with a copy to:


Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Attn: Steven J. Gartner


Section 4.4    Entire Agreement. This Agreement embodies the entire agreement
and understanding of the parties hereto with respect to the subject matter
hereof and supersedes all prior written and contemporaneous oral agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.


Section 4.5    Assignment; Binding Agreement. This Agreement and the various
rights and obligations arising hereunder shall inure to the benefit of and be
binding upon the parties hereto and their successors and assigns.


Section 4.6    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but both of which taken together
shall constitute one and the same instrument. Any counterpart or other signature
hereupon delivered by facsimile or electronics transmission shall be deemed for
all purposes as constituting good and valid execution and delivery of this
Agreement by such party.


Section 4.7    Governing Law. This Agreement shall in all respects be construed
in accordance with and governed by the substantive laws of the State of
Delaware, without giving effect to principles of conflicts of laws. Each party
hereto waives, to the fullest extent permitted by applicable law, any right it
may have to a trial by jury in respect of any action, suit or proceeding arising
out of or relating to this Agreement or any transaction contemplated hereby.


Section 4.8    No Third Party Beneficiaries or Other Rights. Nothing herein
shall grant to or create in any person not a party hereto, or any such person’s
dependents or heirs, any right to any benefits hereunder, and no such party
shall be entitled to sue any party to this Agreement with respect thereto.


Section 4.9    Waiver; Consent. This Agreement and its terms may not be changed,
amended, waived, terminated, augmented, rescinded or discharged (other than in
accordance with its terms), in whole or in part, except by a writing executed by
the parties hereto.


Section 4.10    No Broker. Except as previously disclosed to each other party,
no party has engaged any third party as broker or finder or incurred or become
obligated to pay any broker’s commission or finder’s fee in connection with the
transactions contemplated by this Agreement.


7

--------------------------------------------------------------------------------

EXHIBIT 10.1






Section 4.11    Further Assurances. Each party hereto hereby agrees to execute
and deliver, or cause to be executed and delivered, such other documents,
instruments and agreements, and take such other actions consistent with the
terms of this Agreement as may be reasonably necessary in order to accomplish
the transactions contemplated by this Agreement.


Section 4.12    Costs and Expenses. Each party hereto shall each pay its own
respective costs and expenses, including, without limitation, any commission or
finder’s fee to any broker or finder, incurred in connection with the
negotiation, preparation, execution and performance of this Agreement.


Section 4.13    Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.


Section 4.14    Time of Essence. Time is of the essence in the performance of
each and every term of this Agreement.


Section 4.15    Captions. The article and section captions herein are for
convenience of reference only, do not constitute part of this Agreement and will
not be deemed to limit or otherwise affect any of the provisions hereof.


Section 4.16    Public Announcements. Subject to each party’s disclosure
obligations imposed by law or obligations pursuant to any listing agreement with
any securities exchange or the requirements of any self-regulatory organization,
each of the parties hereto will cooperate with each other party in the
development and dissemination of all public news releases and other public
information containing disclosures with respect to this Agreement and any of the
transactions contemplated by this Agreement, and no party hereto will make any
such news release or public disclosure without first consulting with each other
party hereto and receiving such party’s consent (which shall not be unreasonably
withheld, delayed or conditioned), and each party shall coordinate with each
other party with respect to any such news release or public disclosure.


Section 4.17    Specific Performance. The parties acknowledge and agree that a
party could not be made whole by monetary damages in the event that any of the
provisions of this Agreement are not performed by each other party in accordance
with their specific terms or are otherwise breached. Accordingly, the parties
agree that, in any such event, the parties shall be entitled to seek an
injunction or injunctions to specifically enforce the terms and provisions
hereof in an action instituted in any court of the State of Delaware having
subject matter jurisdiction in respect thereof, and the parties further hereby
agree to waive any requirement for the securing or posting of a bond in
connection with the obtaining of such injunctive or other equitable relief.


Section 4.18    Voluntary Execution of Agreement. This Agreement is executed
voluntarily, without any duress or undue influence on the part of any party or
on behalf of any party. Each of the Purchaser and the Seller acknowledge that
(a) they have read and understand the terms and consequences of this Agreement;
(b) they have been represented in the preparation,


8

--------------------------------------------------------------------------------

EXHIBIT 10.1


negotiation and execution of this Agreement by legal counsel of their own choice
or that they have voluntarily declined to seek such counsel; and (c) they are
fully aware of the legal and binding effect of this Agreement.
[Signature Page Follows]




9

--------------------------------------------------------------------------------


EXHIBIT 10.1






IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.
THE PURCHASER:
BRIDGEPOINT EDUCATION, INC.
By: /s/ Andrew S. Clark    
Name: Andrew S. Clark
Title: President and Chief Executive Officer
THE SELLER:
WARBURG PINCUS PRIVATE EQUITY VIII, L.P.


By: Warburg Pincus Partners, L.P.,
its general partner


By: Warburg Pincus Partners GP LLC,
its general partner


By: Warburg Pincus & Co.,
its managing member
By: /s/ Patrick T. Hackett    
Name: Patrick T. Hackett
Title: Partner








[Signature Page to Share Repurchase Agreement]




10

--------------------------------------------------------------------------------


EXHIBIT 10.1


EXHIBIT A
Form of Instruction Letter


March 10, 2017


By Email


Wells Fargo Bank, N.A.
 



Ladies and Gentlemen:


The undersigned has conveyed, assigned and transferred 18,072,289 shares of
common stock of Bridgepoint Education, Inc. (the “Company”) back to the Company.
Accordingly, please accept this letter as a formal instruction requesting the
cancellation of 18,072,289 shares of Company common stock registered in the name
of the undersigned. The Company hereby retires all of the foregoing shares it
has purchased from the undersigned and instructs you to credit such shares back
to the Company’s treasury account.




--------------------------------------------------------------------------------

EXHIBIT 10.1


Sincerely,


Name of Seller: Warburg Pincus Private Equity VIII, L.P.
Signature of Seller: Warburg Pincus Private Equity VIII, L.P.
By: Warburg Pincus Partners, L.P., its general partner
By: Warburg Pincus Partners GP LLC, its general partner
By: Warburg Pincus & Co., its managing member
By:                                 
Name of Signatory of Seller:                            
Title of Signatory (only for entities):                        


ACKNOWLEDGED AND AGREED:


Bridgepoint Education, Inc.






By:                        
Name:
Title:




cc:    Marty Waters - Wilson Sonsini Goodrich & Rosati, P.C.
Dan Horwood - Wilson Sonsini Goodrich & Rosati, P.C.
Richard Silfen - Duane Morris LLP




